DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 11/12/2019.
Claims 1-5 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-095971, filed on May 12, 2017. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a road gradient acquisition unit configured to acquire a road gradient of a road” and “a travel section determination unit configured to determine a forward travel section” in claim 1. “a horsepower limitation unit configured to perform an output horsepower limitation” in claims 1-5. “a current gear stage selection unit configured to select a current gear stage” and  “a forward gear stage selection unit configured to select a forward gear stage” in claim 3. And “a shift control unit configured to control shift so as to prevent upshift” in claims 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the specification, the structure of the above placeholders has been identified to encompass “The control unit 12 is a calculation resource including a processor such as a central processing unit (CPU) (not shown). The control unit 12 implements functions of a current gear stage selection unit 13, a road gradient acquisition unit 14, a travel section determination unit 15, a forward gear stage selection unit 16, a shift control unit 17 by executing programs stored in the storage unit 11, and a horsepower limitation unit 18.” [28] It has been interpreted that a Central Processing Unit (CPU) is responsible for all above mentioned control units.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckenhoff (U.S. Pub No. 20110106388) in view of Watanabe (English translation of JP2007132316)

Regarding Claim 1
	Boeckenhoff Teaches
a travel section determination unit configured to determine a forward travel section that is a travel section having a different road gradient from a current travel section in which the vehicle is currently traveling and that is ahead in a travel direction of the vehicle; (“The torque optimizer 220 utilizes vehicle parameters, external parameters, and current velocity to calculate the optimal desired maximum allowable torque for the prediction horizon. Based on the current position on the road, optimizer 220 predicts the maximum torque required to traverse the future road segment utilizing the upcoming road grade information from the 3D Maps” [76]; “FIG. 3 illustrates an example where the vehicle 50 is on a flat portion of the road 54, but a GPS signal (assuming a GPS is being used to determine current vehicle position) and map data identifies an upcoming positive grade starting at sub-node X 2A.” [42]; System determines future road grades ahead of vehicle)

a horsepower limitation unit configured to perform an output horsepower limitation that limits an output horsepower of an engine based on a travel resistance of the vehicle, (“At block 382, the maximum allowable acceleration (MAA) is calculated. Typically the maximum allowable acceleration (MAA) is less than the maximum possible acceleration of the vehicle… a desired acceleration reduction percentage can be determined as indicated at 355… based on the maximum allowable acceleration (MAA), a maximum allowable torque (MAT) is determined.” [77] Figure 12. 350-382 showing that the maximum torque output system is directly affected by the torque required for the current road section (item 356). Where torque is directly related to Horsepower as it is torque over a period of time. The torque limiter is effectively a horsepower limiter)

the horsepower limitation unit is configured to [[release]] adjust  the output horsepower limitation of the engine in a case where the travel resistance in the forward travel section is greater than the travel resistance of the vehicle in the current travel section. (“In FIG. 7, the vehicle 50 is shown on a downhill grade portion of road 54. In addition, the GPS and map data, assuming it is available, determines that the grade will become positive in the near future (e.g., at node X5). At node X1 the vehicle is under the same conditions as a long downhill grade. However, the torque management system can predictively increase the maximum allowable torque, and therefore the allowable acceleration, to allow the vehicle to better convert potential energy to kinetic energy as the vehicle travels downhill. The vehicle can then use that kinetic energy to climb the approaching hill” [46]; System predicts when future road section will need more power than current one and releases the limited torque output)

Boeckenhoff does not explicitly teach a road gradient acquisition unit configured to acquire a road gradient of a road on which a vehicle is currently traveling, or the full releasing of the horsepower limitation of the engine however Watanabe does explicitly teach:

a road gradient acquisition unit configured to acquire a road gradient of a road on which a vehicle is currently traveling; (“the inclination of a road surface is detected or calculated with the output value from the G sensor 34 and the speed sensor 36 (S150). “ [32]; “gradient sensor that directly detects a gradient may be provided” [44])

the horsepower limitation unit is configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45]; When it is sensed the vehicle is going up a hill, the torque limiter is fully removed/ released as the vehicle needs more power to traverse the hill. The horsepower limiter has been removed due to travel resistance)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boeckenhoff to include the teachings of as taught by Watanabe “to provide a vehicle control apparatus which can suppress an unexpected output of a driving force, and which takes into consideration an influence of a slope of a road surface.” [7].

Regarding claim 2
The combinations of Boeckenhoff and Watanabe, as shown in the rejection above, disclosed the limitations of claim 1

Boeckenhoff further teaches:
wherein the horsepower limitation unit is configured to [[release]] adjust the output horsepower limitation of the engine based on the travel resistance of the vehicle estimated using a road gradient of the forward travel section. (“The torque optimizer 220 utilizes vehicle parameters, external parameters, and current velocity to calculate the optimal desired maximum allowable torque for the prediction horizon. Based on the current position on the road, optimizer 220 predicts the maximum torque required to traverse the future road segment utilizing the upcoming road grade information from the 3D Maps” [76] System determines the maximum required torque the vehicle would need based on future road conditions)

	Watanabe further teaches
wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the time beyond the specified grade Theta” [45]; System releases the torque limiter based on incline the vehicle is on)

Regarding claim 5
The combinations of Boeckenhoff and Watanabe, as shown in the rejection above, disclosed the limitations of claim 1

Boeckenhoff further teaches:
wherein the horsepower limitation unit is configured to [[release]] adjust the output horsepower limitation of the engine in a case where the vehicle enters a predetermined range including a border between the current travel section and the forward travel section. (“In FIG. 7, the vehicle 50 is shown on a downhill grade portion of road 54. In addition, the GPS and map data, assuming it is available, determines that the grade will become positive in the near future ( e.g., at node X5 ). At node X1 the vehicle is under the same conditions as a long downhill grade. However, the torque management system can predictively increase the maximum allowable torque, and therefore the allowable acceleration, to allow the vehicle to better convert potential energy to kinetic energy as the vehicle travels downhill. The vehicle can then use that kinetic energy to climb the approaching hill” [46] System has created a current travel section (down a hill) and a future travel section (up a hill) between these two points the system has released the torque limiter to allow the vehicle to maintain speed while moving up the hill in the next section between points X1 and X5 as shown in figure 7 which act as a border region between the current and future travel sections)

	Watanabe further teaches
configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction control at the time of a low speed at the When it is sensed the vehicle is going up a hill, the torque limiter is fully removed/ released as the vehicle needs more power to traverse the hill. The horsepower limiter has been removed due to travel resistance)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckenhoff and Watanabe, in further view of Moebus (U.S. Pub No. #20130166164).

Regarding claim 3
The combination of Boeckenhoff and Watanabe, as shown in the rejection above, disclosed the limitations of claim 1.
	
Boeckenhoff and Watanabe does not explicitly disclose a current gear stage selection unit configured to select a current gear stage, which is a gear stage in the current travel section, based on the travel resistance; a forward gear stage selection unit configured to select a forward gear stage, which is a gear stage of the vehicle in the forward travel section; and a shift control unit configured to control shift so as to prevent upshift and to maintain the current gear stage in a case where the current gear stage selection unit newly selects a target gear stage higher than the forward gear stage while the vehicle is traveling in the current travel section at the current gear stage, wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine in a state where the shift control unit is preventing the upshift of the gear stage, However, Moebus does explicitly teach:

a current gear stage selection unit configured to select a current gear stage, which is a gear stage in the current travel section, based on the travel resistance;(“an actuator 8 can also be provided which acts on the change-speed transmission of the vehicle in order to engage the gear determined by the logic unit 1 in the transmission in the manner known from automated change-speed transmissions which is therefore not described here” [32]; “Automatic change-speed transmissions, wherein a mechanical-hydraulic logic unit determines the gear to be engaged in operation by means of variable such as engine rotational speed, engine torque, travelling speed, etc. linked to the load of the engine have been known for decades.” Computer selects current gear based on engine load conditions which are directly related to the resistance of the road as it is directly related to the torque and horsepower requirements to get a vehicle to a traveling speed)

a forward gear stage selection unit configured to select a forward gear stage, which is a gear stage of the vehicle in the forward travel section; (“the vehicle navigation system 6 can supply data regarding courses of curves and uphill and downhill gradients located ahead, which can be utilized in order to predict the engine load of the vehicle so that a shifting recommendation can be calculated taking into account future engine loads.” [29] System selects the best gear to use in a forward section)

a shift control unit configured to control shift so as to prevent upshift and to maintain the current gear stage in a case where the current gear stage selection unit newly selects a target gear stage higher than the forward gear stage while the vehicle is traveling in the current travel section at the current gear stage, (“the ambient area monitoring unit 4 serves in order to assess and evaluate the traffic situation by means of the data supplied by the camera, if in the near future a severe speed change is to be expected which could render a new determination of the gear made by the logic unit 1, obsolete, and supply a blocking signal to the higher-level unit 3. Only if there is no such blocking signal will the higher-level unit 3 pass a gear selection signal output by the logic unit 1 on to a connected peripheral device.” [30]; “In block S5', the limit speed vmax is compared to the current vehicle speed v. If v is higher, the driver has to foreseeably decelerate the vehicle in order to negotiate the curve. In this case, the output of the selection signal to the peripheral device 7 or 8 is suppressed” [41]; the system has detected the current gear setting, a current recommended setting, and determined a future gear setting. The system has determined that the current recommended setting is higher than the future gear setting will be. It has suppressed the gear change at the current moment to prevent frequent gear shifting between the two points of time. The disclosed system will limit the gear changes for predicted changes in uphill, downhill, or predicted turning.)

[wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine] in a state where the shift control unit is preventing the upshift of the gear stage. (“In block S5', the limit speed vmax is compared to the current vehicle speed v. If v is higher, the driver has to foreseeably decelerate the vehicle in order to negotiate the curve. In this case, the output of the selection signal to the peripheral device 7 or 8 is suppressed” [41]; “peripheral device is the actuator 8, a shifting operation is suppressed” [37] in which device 8 prevents the up-shifting of the gear stage)

In addition, Watanabe teaches
wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine (“restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … Going up and going down are not judged but inclination is good also as what does not perform restriction ystem releases the torque limiter based on incline the vehicle is on)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Boeckenhoff and Watanabe to include the teachings of as taught by Moebus to prevent frequent unneeded gear changes “Therefore it may be desirable to provide a gear selection device which largely avoids the gear selections, which in hindsight do not prove to be practical and have to be reversed again in the short term, from the start.” [7]. Additionally, it would have been obvious to release the horsepower limitation unit in a case where the shifting unit is preventing an upshift as it is known that more torque and horsepower are needed to propel a vehicle up a hill, an area where the engine load is higher than on a flat surface. This would allow the vehicle to traverse the uphill section smoothly with both an increase in engine torque and an increase in the power produced from the lower gear position of the transmission, a relationship that as long been known in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckenhoff, Watanabe, and Moebus, in further view of Higashi (U.S. Pat No. # 4569253).

Regarding claim 4
The combination of Boeckenhoff, Watanabe, and Moebus, as shown in the rejection above, disclosed the limitations of claim 3.

Boeckenhoff, Watanabe, and Moebus does not explicitly teach wherein the shift control unit is configured to perform downshift from the current gear stage to the selected forward gear stage in a case where the forward gear stage is lower by two or more stages than the current gear state, and perform downshift from the current gear stage to the selected forward gear stage in a case where the forward gear stage is lower by two or more stages than the current gear state, wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine in a case where the shift control unit controls shift so as to perform the downshift to the forward gear stage lower by two or more stages than the current gear state, Higashi does explicitly teach:

wherein the shift control unit is configured to perform downshift from the current gear stage to the selected forward gear stage in a case where the forward gear stage is lower by two or more stages than the current gear state, and [wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine] in a case where the shift control unit controls shift so as to perform the downshift to the forward gear stage lower by two or more stages than the current gear state. (“With the arrangements described above, when the gear mechanism is to be shifted down by two gear stages from a higher gear stage for kick down control, one stage shift down is at first made to the next higher gear stage and then a further one stage shift down is made” [14] col 2, par 64-68; Shifts down two gear stages when needed,)

Watanabe further teaches
wherein the horsepower limitation unit is configured to release the output horsepower limitation of the engine (Watanabe “restriction control shall not be performed at the time of a low speed when it is an uphill beyond the specified grade theta … system releases the torque limiter based on incline the vehicle is on)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Boeckenhoff, Watanabe, and Moebus to include the teachings of as taught by Higashi because It is therefore possible to avoid any shock due to a two stage shift down” [14] Col 3, line 1-2. It has long been known in the art that downshifting will increase the available torque in a vehicle which is useful to traverse hills or other areas requiring more engine power. By lowering the transmission by two gears the increase in torque would only be further improved, long known in the art. Again, by removing any horsepower limitations when a hill is predicted, this would allow the vehicle to smoothly climb the hill as it will have all possible power available to propel the vehicle up the incline, another aspect of vehicle power long known in the art.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lattemann (U.S. Pub No. 20060293822): In a method and apparatus for controlling an automatic transmission in a motor vehicle, a vehicle simulation device uses information regarding current vehicle operating parameters, together with map information regarding a route being traveled by the vehicle to project the dynamic longitudinal behavior of the vehicle, including vehicle velocity for the road that lies ahead. An evaluation module utilizes speed profile information generated in this manner to develop a desired torque. Finally, a shift strategy module converts the desired torque into a desired gear and a point in time for shifting, such that the transmission either shifts into neutral or shifts to an appropriate gear. The invention may be implemented in the form .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668